In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00123-CR



            JOSE DE LA GARZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 18th District Court
               Johnson County, Texas
               Trial Court No. F48905




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Jose (also known as Joe) David De La Garza, charged in Johnson County, Texas,1 with

failure to comply with sex-offender registration requirements, the punishment being enhanced by

previous convictions, entered a plea of guilty to the charge, and requested a trial before a jury as

to the issue of punishment. After the jury returned its verdict wherein it found the enhancement

paragraph to be “true,” it directed that De La Garza was to be sentenced to serve twenty years’

confinement and pay a $10,000.00 fine. De La Garza has raised two issues on appeal: (1) he

maintains that the trial court erred by allowing the introduction of inadmissible hearsay testimony

and (2) he avers that the sentence assessed to him amounted to a disproportionate sentence.

        By way of background, De La Garza was tried as an adult and found guilty of a forcible

rape in 1978 committed by him when he was fifteen years old. It was this conviction of a sex

crime which triggered the requirement of De La Garza to continuously maintain registration in

Texas. After having been released from imprisonment for that crime, De La Garza was convicted

again in 1989, this time being for violation of federal drug laws, serving about sixteen years in

prison for that offense.

        Persons convicted of certain sex-related offenses are required pursuant to Chapter 62 of the

Texas Code of Criminal Procedure to register at least annually with certain offices in each county,

providing those offices with certain data (such as residence address and places of employment).




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2
TEX. CODE CRIM. PROC. ANN. arts. 62.001–.408 (West 2006 & Supp. 2015). The registration

requirement is triggered more often than annually if the information provided has changed. Article

62.102(a) of the Texas Code of Criminal Procedure is the statute within that chapter that

criminalizes the failure of a person convicted of a sex-related offense to comply with any of the

registration requirements set out in the chapter. TEX. CODE CRIM. PROC. ANN. art. 62.102(a). It is

not contested that De La Garza had a duty to register as a person convicted of a sex-related offense

and that he failed to do so at the time alleged in his indictment.

       De La Garza first registered as a convicted sex crime offender with the Cleburne, Texas

Police Department (the CPD) in 2004. For a number of years, De La Garza reported to the CPD

that he was residing in Cleburne but was unemployed. In 2014, Corporal Bryan Proctor, an officer

with the CPD, noticed that De La Garza had failed to satisfy his required annual registration for

two years. Initially, upon being confronted by Proctor, De La Garza indicated that he had not

registered with the CPD because he had been living and working “down south.” Proctor told the

jury that if De La Garza had moved or obtained employment, he had the duty to inform both the

CPD and any agency with whom he would have had the responsibility to register in the other sites

where De La Garza maintained that he had been working and living. At this point in the

examination of Proctor, the following exchange occurred.

               Q.     So -- now when he’s -- when he moves to south Texas, what exactly
       is he supposed to do?

               A.      When an offender moves, he’s required, first of all, to check out with
       the registering office which would be me. He’s required to tell me, hey, I’m moving
       to this address, to this location, to this jurisdiction. I’m then required to fill out
       paperwork, have him sign the paperwork and then he had to take that paperwork to
       the registering office that he’s moving to within seven days. I’m also required at
                                                  3
       that point to notify them by either fax, e-mail or anyway [sic] I can get those
       documents to them, that this particular sex offender is moving into that particular
       area. He then has seven days to check in with that registering authority that he’s
       moving to to verify his information and to make sure everything is good to go there.

                Q.     So he needs to tell them in south Texas and y’all in Cleburne; is that
       right?

                A.     Correct.

                Q.     Any indication that he had told the authorities in south Texas?

                      [Counsel for De La Garza]: I’m going to object, Judge, unless he
       has direct evidence and he can say that he spoke with someone.

                       THE COURT: Do you have that knowledge, “yes” or “no”?

                       THE WITNESS: I do.

                       THE COURT: How did you gain that knowledge?

                       [Proctor]: Through the secured DPS database website.

                       THE COURT: I’m going to allow it.

              Q.      [By the State] Any indication that he had told whoever -- wherever
       he was at in south Texas?

             A.        He never told anybody in south Texas. He never registered with
       anybody.

       It is the above exchange upon which De La Garza’s first point of error is based. In other

words, he now complains that when Proctor was allowed to testify concerning the indication that

De La Garza made no report to authorities as required of people convicted of sex offenses, this

was a violation of the hearsay rule.

       It is cogent here that the objection lodged by De La Garza could have been construed in

more than one fashion. As to the first part of the objection (“unless he has direct evidence”), it
                                                 4
could be that De La Garza believed that Proctor would have needed to make a personal observation

of De La Garza’s failure. The second part of the sentence (“he can say he spoke with someone”)

appears to beg for the introduction of hearsay from unidentified sources. In short, the nature of

the objection is quite unclear.

       It is elemental that as a prerequisite to presenting a complaint for appellate review, the

record must show that the complaint was made to the trial court by a timely request, objection, or

motion. TEX. R. APP. P. 33.1. “The objection must merely be sufficiently clear to provide the trial

judge and opposing counsel an opportunity to address and, if necessary, correct the purported

error.” Ford v. State, 305 S.W.3d 530, 533 (Tex. Crim. App. 2009). The Texas Court of Criminal

Appeals has unequivocally directed that where an issue has not been properly preserved for appeal,

neither a court of appeals nor the Court of Criminal Appeals should address the merits of that issue.

Blackshear v. State, 385 S.W.3d 589, 591 (Tex. Crim. App. 2012). Here, we need not further parse

the question or response to determine if there was actually hearsay involved, and we will not

venture into the “Serbonian bog” of advisory opinions. Since there was no understandable

objection voiced, had there been any error, it was not preserved. De La Garza’s first point of error

is denied.

       De La Garza’s other point on appeal complains that his twenty-year sentence—which is

the maximum permissible sentence—is disproportionately harsh for the crime of failing to register

as a person convicted of a sex-related offense (De La Garza’s fine of the maximum $10,000.00 is

not mentioned in his brief.).



                                                 5
       The United States Supreme Court visited the issue of the proportionality of sentences at

length in Solem v. Helm, 463 U.S. 277, 290 (1983), laying down a three-part test of objective

criteria: “(i) the gravity of the offense and the harshness of the penalty; (ii) the sentences imposed

on other criminals in the same jurisdiction; and (iii) the sentences imposed for commission of the

same crime in other jurisdictions.” Id. at 292. That test was somewhat modified in Harmelin v.

Michigan, 501 U.S. 957 (1991). The United States Fifth Circuit adopted the modified Solem test

in McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992). Under the McGruder analysis, the

initial inquiry is a comparison of the gravity of the offense weighed against the severity of the

punishment received.     Id.   If a reviewing court does not find that the sentence is grossly

disproportionate to the offense, there is no need to attempt to apply the final two prongs of the

Solem test. McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992).

       “The legislature is vested with the power to define crimes and prescribe penalties.” Davis

v. State, 905 S.W.2d 655, 664 (Tex. App.—Texarkana 1995, pet. ref’d). “Texas courts have

traditionally held that, as long as the punishment assessed is within the range prescribed by the

Legislature in a valid statute, the punishment is not excessive, cruel, or unusual.” Williamson v.

State, 175 S.W.3d 522, 524 (Tex. App.—Texarkana 2005, no pet.) (citing Jordan v. State, 495
S.W.2d 949, 952 (Tex. Crim. App. 1973)). “Any punishment assessed within the range that is

authorized by statute is not cruel and unusual punishment, and does not render the sentence

excessive.” Price v. State, 35 S.W.3d 136, 144 (Tex. App.—Waco 2000, pet. ref’d). It is

undisputed that De La Garza’s enhanced sentence is within the statutorily allowable range of

punishment. In this circumstance, the jury heard evidence of De La Garza’s conviction of forcible

                                                  6
rape and his conviction on drug charges, both of these precipitating lengthy prison stays by

De La Garza. Atop those convictions, the jury also heard that even though De La Garza had

committed the offense for which he was on trial, there were multiple offenses under the failure to

register requirements with which he had not been charged. In addition, it was developed that the

last time that De La Garza had reported to the CPD, the residence he reported was within a “safe

zone” for children (one designed to be free of sexual offenders who had a responsibility to register)

and that he would have to move; there is no evidence that he did move, only evidence that he made

no more reports to the authorities. The jury could have assumed that De La Garza simply did not

care that there were rules that applied to him and that he opted to disregard them if they interfered

with his way of life. The jury could also well have concluded that De La Garza was nothing less

than a scofflaw and that a more lenient sentence than the maximum allowable would have little or

no impact on him.

       De La Garza has failed to show that the sentence meted to him by the jury was

disproportionate to the crime that he committed.

       We affirm the judgment of the trial court.




                                                      Bailey C. Moseley
                                                      Justice

       Date Submitted:         February 29, 2016
       Date Decided:           April 12, 2016

       Do Not Publish


                                                 7